DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 35 USC § 112(f)
CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The “communication section” in claims 1, 4-7, 11, 15-17, and 19 is being interpreted as element 203 (wireless communication section) in Fig. 2, paragraph [0034], [0042]-[0043].  The “retention section” in Claims 8-9 is signal retention section, element 232 in Fig. 3, paragraph [0052]. The “synthesis section” in Claims 8-9 is signal synthesis section, element 233 in Fig. 3, paragraph [0052].  Section is generic.
	Dependent Claim 3, “information regarding a length of the data” is broad and further explanation is needed.
	Dependent Claims 4, 6, and 8, It is unclear what “information synthesis” represent as the claims do not define the feature.  Further clarification is solicited.
	Dependent Claim 19, The expression “null data” is unclear as the claim does not define what this type of data represents.  Further clarification is solicited.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-9, and 11-19 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The “communication section” in claims 1, 4-7, 11, 15-17, and 19 per review of claims do not show parts or combination of parts.  The “retention section” in Claims 8-9 and the “synthesis section” in Claims 8-9 do not show parts or combination of parts. It is not clear how respective functions are enabled. Section is generic.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-9, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “communication section” in claims 1, 4-7, 11, 15-17, and 19 per review of claims do not show structures.  The “retention section” in Claims 8-9 and the “synthesis section” in Claims 8-9 do not show structures. Section is generic.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., (Pub. No.: US 2017/0230149 A1).

Regarding Claim 1,	 A communication apparatus comprising: (Wang, [0002]-[0003] WiFi enabled devices)
a communication section (Wang, [0065]: WiFi HARQ) adapted to transmit information regarding a configuration of a retransmission signal for retransmitting information of an original signal whose demodulation (Wang, [0043] demodulate the signal) has failed to a sender of the retransmission signal (Wang, Abstract, Fig. 4, [0081] HARQ ACK and/or NACK feedback be provided when the HARQ transmission is correctly received and decoded by a STA, the receiving STA may ACK the HARQ transmission; [0082] NACK frame and hence the NACK frame is transmitted in response to a failed demodulation decoding) and receive the retransmission signal transmitted from the sender on a basis of the information regarding the configuration of the retransmission signal transmitted.  (Wang, [0085] subsequent (re)transmissions, and this is triggered and sent according to received NACK frame.  The paragraphs [0065]-[0068], Fig. 4, [0012], [0082]-[0085], [0096], Wang discloses about demodulation through paragraph [0056].  The paragraph [0043] discloses demodulate the signals, [0069]-[0072], and [0084] Retransmissions)

Regarding Claim 2,	 The communication apparatus of claim 1 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the information regarding the configuration of the retransmission signal includes information regarding data whose retransmission is requested. (Wang, Fig. 4, the field HARQ info in the NACK frame in Fig. 4 contains the packet sequence number and or fragement number according to paragraph [0085] where the fragement number represents information regarding the length of the data.  Paragraphs [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
 
Regarding Claim 3,	 The communication apparatus of claim 2 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the information regarding data whose retransmission is requested includes information regarding an identifier of the data and information regarding a length of the data.  (Wang, Fig. 4, the field HARQ info in the NACK frame in Fig. 4 contains the packet sequence number and or fragement number according to paragraph [0085] where the fragement number represents information regarding the length of the data.  The paragraphs [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions, Fig. 2, [0067] ID field, length field, Fig. 3, [0076]-[0077] length field)

Regarding Claim 4,	 The communication apparatus of claim 2 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the information regarding the configuration of the retransmission signal further includes information regarding a setting of information synthesis using the original signal (Wang, Fig. 4, and paragraph [0085]: the field HARQ info in the NACK frame represents the setting of information synthesis containing capability information regarding information synthesis such as recommended RV and MCS field.  The paragraphs [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
 
Regarding Claim 5,	 The communication apparatus of claim 1 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the communication section transmits the information regarding the configuration of the retransmission signal as part of a transmission request frame of the retransmission signal. (Wang, Fig. 4, the field HARQ info in the NACK frame in Fig. 4 contains the field HARQ info and represents the transmission request frame of the retransmission signal.  The paragraphs [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
 
Regarding Claim 6,	The communication apparatus of claim 1 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the communication section (Wang, [0065]: WiFi HARQ) exchanges capability information regarding information synthesis using the original signal and the (Wang, Fig. 4, and paragraph [0085]: the field HARQ info in the NACK frame represents the setting of information synthesis containing capability information regarding information synthesis such as recommended RV and MCS field. The paragraphs [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
 
Regarding Claim 7,	 The communication apparatus of claim 1, (Wang, [0002]-[0003] WiFi enabled devices)
wherein the communication section (Wang, [0065]: WiFi HARQ) negotiates an MPDU (MAC Protocol Data Unit) unit size in a MAC (Media Access Control) layer with the sender of the retransmission signal. (Wang, Wang discloses that for HARQ transmission that there is a MAC PDU size negotiation between the user device and the access point/base station in order to ensure that the user device has the capability for the size of the sent MAC PDUs.  The paragraphs [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions, [0065] MAC layer, [0103] MPDU, Fig. 7, [0113], [0115], and [0121], [0128], [0132]-[0136] MPDU)

  Regarding Claim 8,	 The communication apparatus of claim 1(Wang, [0002]-[0003] WiFi enabled devices), further comprising: 
(Wang, [0043] demodulating the signals, [0068], [0077]-[0078], [0088] bit/bit indicator, [0091] ACK/NACK indication bit, [0092] reserved bits, reserved bit is equivalent to retain bit)  
a synthesis section adapted to perform information synthesis using the original signal and the retransmission signal by using the bit strings read out from the retention section and bit strings acquired by demodulating the retransmission signal received by the communication section on a basis of the information regarding the configuration of the retransmission signal. (Wang, Wang discloses that describe the HARQ soft combining procedure at the receiver.  Fig. 4, paragraph [0085]: the field “HARQ info” in the NACK frame represents setting of information synthesis: the retention section is the receiver HARQ buffer that stores the data for combining and the synthesis section represents the HARQ soft combining section.  The paragraphs [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions, [0043] demodulating the signal)
 
Regarding Claim 9,	 The communication apparatus of claim 1 (Wang, [0002]-[0003] WiFi enabled devices), further comprising: 
a retention section adapted to retain the original signal; and (Wang, [0084], [0088], [0092], [0098], [0161] reserved can be interpreted as retain)  
(Wang, Wang discloses that describe the HARQ soft combining procedure at the receiver.  Fig. 4, paragraph [0085]: the field “HARQ info” in the NACK frame represents setting of information synthesis: the retention section is the receiver HARQ buffer that stores the data for combining and the synthesis section represents the HARQ soft combining section.  The paragraphs [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
  
Regarding Claim 10,	 A communication method comprising: 
by a communication apparatus (Wang, [0002]-[0003] WiFi enabled devices,
Communication apparatus may be UE)
transmitting information regarding a configuration of a retransmission signal for retransmitting information of an original signal whose demodulation has failed to a sender of the retransmission signal (Wang, Fig. 4, [0081] HARQ ACK and/or NACK feedback be provided when the HARQ transmission is correctly received and decoded by a STA, the receiving STA may ACK the HARQ transmission; [0082] NACK frame and hence the NACK frame is transmitted in response to a failed demodulation decoding); and (Wang, [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
receiving the retransmission signal transmitted from the sender on a basis of the information regarding the configuration of the retransmission signal transmitted.  (Wang, [0085] subsequent (re)transmissions, and this is triggered and sent according to received NACK frame.  The paragraphs [0065]-[0068], Fig. 4, [0012], [0082]-[0085], [0096], Wang discloses about demodulation through paragraph [0056].  The paragraph [0043] discloses demodulate the signals. The paragraphs [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)

Regarding Claim 11,	 A communication apparatus comprising: (Wang, [0002]-[0003] WiFi enabled devices)
a communication section (Wang, [0065]: WiFi HARQ) adapted to receive information regarding a configuration of a retransmission signal for retransmitting information of an original signal whose demodulation has failed, generate the retransmission signal on a basis of the information regarding the configuration of the retransmission signal received (Wang, Fig. 4, [0081] HARQ ACK and/or NACK feedback be provided when the HARQ transmission is correctly received and decoded by a STA, the receiving STA may ACK the HARQ transmission; [0082] NACK frame and hence the NACK frame is transmitted in response to a failed demodulation decoding), and transmit the generated retransmission signal to a sender of the information regarding the configuration of the retransmission signal.   (Wang, [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
 
Regarding Claim 12,	 The communication apparatus of claim 11 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the information regarding the configuration of the retransmission signal includes information regarding data whose retransmission is requested. (Wang, Fig. 4, the field HARQ info in the NACK frame in Fig. 4 contains the packet sequence number and or fragement number according to paragraph [0085] where the fragement number represents information regarding the length of the data.  The paragraphs [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
  
Regarding Claim 13,	 The communication apparatus of claim 12 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the information regarding the data whose retransmission is requested includes information regarding an identifier of the data and information regarding a length of the data. (Wang, [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions, Fig. 2, [0067] ID field, length field, Fig. 3, [0076]-[0077] length field)
 
Regarding Claim 14,	 The communication apparatus of claim 12 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the information regarding the configuration of the retransmission signal further includes information regarding a setting of information synthesis using the original signal and the retransmission signal.  (Wang, [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
  
Regarding Claim 15,	 The communication apparatus of claim 11 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the communication section receives the information regarding the configuration of the retransmission signal as part of a transmission request frame of the retransmission signal.  (Wang, [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)

Regarding Claim 16,	The communication apparatus of claim 11 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the communication section exchanges capability information regarding information synthesis using the original signal and the retransmission signal with the sender of the information regarding the configuration of the retransmission signal.  (Wang, [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
  
Regarding Claim 17,	 The communication apparatus of claim 11 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the communication section negotiates an MPDU (MAC Protocol Data Unit) unit size in a MAC (Media Access Control) layer with the sender of the information regarding the configuration of the retransmission signal. (Wang, [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions, [0065] MAC layer, [0103] MPDU, Fig. 7, [0113], [0115], and [0121], [0128], [0132]-[0136] MPDU)
  
Regarding Claim 18,	The communication apparatus of claim 11 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
in a case where retransmission of data that has already been discarded is requested, the communication section notifies a requester that the data has already (Wang, [0119], [0127], [0144]-[0145] discard the incoming packets/discard the frame. The paragraph [0160] receiver discards the information. The skilled person in the art facing the problem of discarding the data to be used for the HARQ combining at the request of the transmitter would consider informing the transmitter the request has been performed in order to tailor the retransmission data without accounting for HARQ combining.  Doing this by using a Null data transmission is a mere implementation details with no special technical effects.  The paragraphs [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
 
Regarding Claim 19,	 The communication apparatus of claim 18 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the communication section notifies the requester that the data has already been discarded by transmitting Null data to the requester.  (Wang, [0119], [0127], [0144]-[0145] discard the incoming packets/discard the frame. The paragraph [0160] receiver discards the information. The skilled person in the art facing the problem of discarding the data to be used for the HARQ combining at the request of the transmitter would consider informing the transmitter the request has been performed in order to tailor the retransmission data without accounting for HARQ combining.  Doing this by using a Null data transmission is a mere implementation details with no special technical effects)

Regarding Claim 20,	 A communication method comprising: 
by a communication apparatus (Wang, (Wang, [0002]-[0003] WiFi enabled devices,
The communication apparatus may be UE)
receiving information regarding a configuration of a retransmission signal for retransmitting information of an original signal whose demodulation has failed;   (Wang, Fig. 4, [0081] HARQ ACK and/or NACK feedback be provided when the HARQ transmission is correctly received and decoded by a STA, the receiving STA may ACK the HARQ transmission; [0082] NACK frame and hence the NACK frame is transmitted in response to a failed demodulation decoding.  The paragraphs [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
generating the retransmission signal on a basis of the information regarding the configuration of the retransmission signal received; and (Wang, [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)
transmitting the generated retransmission signal to a sender of the information regarding the configuration of the retransmission signal.  (Wang, [0062]-[0065] HARQ may rely on a combination of error correction codes and retransmission.  HARQ may be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] Retransmissions)

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463